                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN ROBERT DEMOS,                                )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )          No. 4: 19-CV-862 SPM
                                                  )
GOVERNOR OF MISSOURI,                             )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis.

Plaintiff, a prisoner, has filed at least three previous cases that were dismissed as frivolous,

malicious, or for failure to state a claim. 1 Under 28 U.S.C. § 1915(g), therefore, the Court may

not grant the motion unless plaintiff"is under imminent danger of serious physical injury."

       After carefully reviewing the complaint, the Court finds no allegations that show plaintiff

is in imminent danger of serious physical injury. As a result, the Court will deny the motion and

dismiss this action without prejudice to refiling as a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis [Doc. #2] is DENIED.




1
 See Demos, Jr. v. John Doe, 4:94-CV-1540 GFG (E.D. Mo. Dec. 7, 1994); Demos, Jr. v.
Anheuser Busch Brewery, 4:94-CV-1962 WSB (E.D. Mo. Dec. 7, 1994); Demos, Jr. v. John
Doe, 4:94-CV-2400 DDN (E.D. Mo. Jan. 30, 1995). Additionally, a review of the United States
Party/Case Index reveals that plaintiff has filed a multiplicity of frivolous actions in numerous
district and circuit courts across the nation. E.g. Demos v. Gov. of South Dakota, 03-4149 (D.
S.D. 2003) (noting that plaintiff has been sanctioned in several circuits and by the Supreme
Court for frivolous filings).
IT IS FURTHER ORDERED that this action is DISMISSED without prejudice.

Dated this   Ji!::
                 day of April, 2019.




                                       ROrn L. WHITE
                                       UNITED STATES DISTRICT JUDGE




                                       2
